Exhibit STOCK PLEDGE AGREEMENT This Stock Pledge Agreement (this “Agreement”), dated as of March 31, 2008, among LV ADMINISTRATIVE SERVICES INC., as administrative and collateral agent for the Creditor Parties (as defined below) (the “Pledgee”), RAPID LINK, INCORPORATED, a Delaware corporation (the “Company”), and each of the other undersigned parties (the Company and each such other undersigned party, a “Pledgor” and collectively, the “Pledgors”). BACKGROUND The Company has entered into a Security Agreement dated as of the date hereof (as amended, modified, restated or supplemented from time to time, the “Security Agreement”), pursuant to which the Pledgee and the other Creditor Parties (as defined in the Security Agreement) party thereto provide or will provide certain financial accommodations to the Company and certain subsidiaries of the Company. In order to induce the Pledgee and the other Creditor Parties to provide or continue to provide the financial accommodations described in the Security Agreement, each Pledgor has agreed to pledge and grant a security interest in the collateral described herein to the Pledgee on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.
